TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2016



                                      NO. 03-15-00505-CV


                                     David Rogers, Appellant

                                                 v.

                                Gregorio “Greg” Casar, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the amended final judgment signed by the trial court on July 23, 2015,

which incorporated the terms of its orders granting summary judgment and sanctions, and the

order on request for amended and additional findings of fact and conclusions of law signed by

the trial court on August 12, 2015. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the trial court’s amended final judgment or the

order on request for amended and additional findings of fact and conclusions of law. Therefore,

the Court affirms the trial court’s amended final judgment and the order on request for amended

and additional findings of fact and conclusions of law. The appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.